DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                          KWASI RASHIDI BAIN,
                               Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                 No. 4D22-604

                             [October 20, 2022]

  Appeal from the County Court for the Seventeenth Judicial Circuit, Broward
County; Melinda K. Brown, Judge; L.T. Case No. 20-009679-MU10A.

   Gordon Weekes, Public Defender, and Sarah Sandler, Assistant Public
Defender, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear, Senior
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

     Affirmed.

GROSS, DAMOORGIAN and FORST, JJ., concur.

                             *          *          *

Not final until disposition of timely filed motion for rehearing.